NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 18 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL CORDAS; CATHY                            No. 12-56000
CORDAS,
                                                 D.C. No. 8:11-cv-01688-AG-JPR
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

COUNTRYWIDE HOME LOANS, INC.;
U.S. BANK NATIONAL
ASSOCIATION, as Trustee for the
Certificate-Holders of HE LXS 2007-7N
Trust; BANK OF AMERICA
CORPORATION; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.; RECONTRUST
COMPANY, N.A.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted December 3, 2013**
                              Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.

      Plaintiffs Michael and Cathy Cordas appeal the dismissal of their complaint

asserting claims arising out of foreclosure proceedings. The district court

dismissed the complaint for failure to comply with Federal Rule of Civil Procedure

8(a), with leave to amend within 21 days. Plaintiffs did not amend. Instead, they

filed a notice of appeal after the 21 days had elapsed.

      This Court lacks jurisdiction to consider an appeal from a non-final

judgment. WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997).

The district court’s subsequent dismissal pursuant to Rule 41(b) did not cure

Plaintiffs’ premature appeal from the Rule 8(a) dismissal. See Serine v. Peterson,

989 F.2d 371, 373 (9th Cir. 1993). Accordingly, we dismiss this appeal for lack of

jurisdiction. We note that if we had jurisdiction, we would affirm, as the district

court properly dismissed the complaint for failure to comply with Rule 8(a).

      DISMISSED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).